Citation Nr: 1614347	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  13-11 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the Veteran's need for aid and attendance, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to April 1980.  He died in December 2010, and the appellant is his surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota.  Jurisdiction of the Veteran's claims-file appears to have been transferred to the VA Regional Office (RO) in Muskogee, Oklahoma that issued that statement of the case in this matter.  (The March 2012 rating decision granted service connection for the cause of the Veteran's death and awarded eligibility to Dependents' Educational Assistance.)  In March 2016 at a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.

Section 212 of the Veterans' Benefits Improvement Act of 2008, Public Law 110-389 (VBIA 2008), added 38 U.S.C.A. § 5121A, substitution in case of death of claimant, which provides, in part, that if a claimant dies while a claim or appeal is pending, substitution of claimants is permitted.  This section applies to pending claims or appeals in which the original claimant died on or after October 10, 2008, and a request to be substituted is received within one year of the claimant's death.  An eligible survivor may submit a substitution request by filing a VA Form 21-601 Application for Accrued Amounts Due a Deceased Beneficiary; VA Form 21-534, Application for Dependency and Indemnity Compensation (DIC), Death Pension & Accrued Benefits by Spouse or Child; VA Form 21-0847, Request for Substitution of Claimant Upon Death of Claimant; or through any other communication indicating a desire to substitute for a deceased claimant.  Receipt of a VA Form 21-534 will be accepted as both a claim for accrued benefits and a substitution request.
The Board has considered whether the appellant's claim for accrued benefits on appeal requires AOJ processing of an implicit request by the appellant for substitution.  The Board finds that no processing for a substitution request is necessary in this case, as such processing would merely delay the benefit sought.


FINDINGS OF FACT

1.  At the time of the Veteran's death in December 2010, he had a pending claim seeking SMC based on the need for aid and attendance (the December 2009 RO denial of that claim had not yet become final due to difficulties providing the Veteran notice of that denial); a claim for accrued benefits was received within one year after his death.

2.  The Veteran's service-connected disabilities were: coronary artery disease, rated 100 percent; hypertensive nephropathy with hypertension associated with type II diabetes mellitus, rated 30 percent; type II diabetes mellitus, rated 20 percent; peripheral neuropathy of the left lower extremity associated with type II diabetes mellitus, rated 10 percent; peripheral neuropathy of the right lower extremity associated with type II diabetes mellitus, rated 10 percent; tinnitus, rated 10 percent; diabetic retinopathy associated with type II diabetes mellitus, rated 0 percent; bilateral hearing loss, rated 0 percent; impotence, rated 0 percent; and acanthosis nigricans associated with type II diabetes mellitus, rated 0 percent.  The combined rating (from August 3, 2004) was 100 percent.  SMC at the housebound rate had been established.

3.  Evidence of record at the time of the Veteran's death reasonably supports a finding that he was so helpless as to be in need of regular aid and attendance of another person as a result of service-connected disability.


CONCLUSION OF LAW

SMC based on the need for aid and attendance (for purposes of accrued benefits) is warranted.  38 C.F.R. §§ 1114(l), 5107, 5121 (West 2014); 38 C.F.R. §§ 3.350(b), 3.352, 3.1000 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist failure is harmless.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Upon the death of an individual receiving VA benefit payments, certain persons shall be paid periodic monetary benefits to which the deceased beneficiary was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  Accrued benefits to which a payee was entitled at his or her death under existing ratings or decisions, or those based on evidence in file at the date of death, will upon the death of such person, be paid as follows: (1) Upon the death of a veteran to the living person first listed as follows: (i) his or her spouse; (ii) his or her children (in equal shares); (iii) his or her dependent parents (in equal shares) or the surviving parent.  (2) Upon the death of a surviving spouse or remarried surviving spouse, to the veteran's children.  (3) Upon the death of a child, to the surviving children of the veteran entitled to death pension, compensation, or dependency and indemnity compensation.  (4) In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial of the veteran.  See 38 C.F.R. § 3.1000(a).  

For accrued benefits purposes, the appellant takes her husband's remaining claims as they stand at the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996) (an accrued benefits claim is derivative of the veteran's claim, i.e., the claimant's entitlement is based on the veteran's entitlement, so that a claimant is only entitled to what was properly due the veteran at the time of death, but which was unpaid).

For a claimant to be entitled to accrued benefits, the decedent must have had a claim pending at the time of death.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Further, an application for accrued benefits must be filed within one year after the death of the veteran.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

Claims for death pension, compensation, or DIC are deemed to include a claim for accrued benefits if supported by the facts of the case.  38 U.S.C.A. § 5101(b); 38 C.F.R. § 3.152(b).  However, applicable law and VA regulations further stipulate that for claims filed for death benefits, a specific claim in the form prescribed by the Secretary must be filed in order for death benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.152(a).  The Veteran died on December [redacted], 2010 and the appellant initiated a claim for "Dependency and Indemnity Compensation and Accrued Benefits by a Surviving Spouse" in correspondence received by VA in February 2011, within one year of his death.

A December 2009 rating decision, denied a claim of "[e]ntitlement to special monthly compensation based on aid and attendance."  This rating decision was dated December 1, 2009, and notification of the decision was mailed to the Veteran at his address of record on December 7, 2009.  He did not thereafter initiate an appeal of the December 2009 rating decision by filing a notice of disagreement (nor was an attempt to appeal initiated by anyone else on the Veteran's behalf).  At the time of the Veteran's death on December [redacted], 2010, the 1-year period for filing a notice of disagreement to initiate an appeal of the rating decision mailed to the Veteran on December 7, 2009 had expired.  See 38 U.S.C.A. § 7105(b); 38 CFR § 20.302.  

On the basis of the above facts, the AOJ determined that the Veteran did not have a claim pending at the time of his death because no notice of disagreement (and no new and material evidence) had been submitted within a year of the mailing of the December 2009 decision to the Veteran, and the Veteran's death occurred after the one-year period for appealing the decision had expired.  See 38 U.S.C.A. § 7105(c); 38 CFR § 20.302(a).

The appellant contends, in her May 2012 notice of disagreement: "On July 17, 2009, I made a claim for aid and attendance benefits when I sent a letter describing my late husband's stroke and Alzheimer's disease.  Then, on October 13, 2009, I sent a second request for those aid and attendance benefits."  The appellant argues: "The regional office ignored both of those claims - so they were never decided and remain open."  This argument is repeated in the appellant's April 2013 VA Form 9 substantive appeal.  The appellant's contentions and testimony suggest that she and the Veteran were not aware of the December 2009 RO rating decision.

A claim is considered to be pending if, at the time of the claimant's death, the VA had not made a final decision on the claim.  38 C.F.R. § 3.1000(d)(5).  An essential question in this case is whether the December 2009 RO rating decision denying the claim seeking SMC on the basis of the Veteran's need for regular aid and attendance had become final before the Veteran's death.  If not, it may be considered to have been pending at that time.

The Board notes that although notice of the December 2009 decision was mailed to the Veteran slightly more than a year prior to his death, the record suggests significant reasons to conclude that he never properly received the benefit of such notice.  RO documentation from December 2009 reflects that the RO was unable to make direct contact with the Veteran in December 2009, despite multiple attempts.  Notably, the December 2009 decision proposed a finding of incompetency for the Veteran with regard to handling the disbursement of funds, and a subsequent (February 2010) rating decision completed the finding of incompetency effective from February 10, 2010.  A fiduciary (who was not the appellant) was thereafter appointed.  The appellant's correspondence and testimony in this case indicate that she and the Veteran were not aware of the December 2009 denial of the claim seeking SMC for aid and attendance.  The circumstances of the Veteran's incapacity together with the timing of the appointment of a fiduciary after the pertinent December 2009 decision raises a concern that he did not actually receive the benefit of notice of the December 2009 decision and of his appellate rights.  The record does not contain any clear indication that the Veteran's fiduciary appointed in February 2010 was aware of the December 2009 denial and the Veteran's appellate rights, and there is no clear documentation of new notice of that information being provided to the fiduciary.  In any event, under the particular circumstances of this case, the Board is unable to conclude that the Veteran received notice of the December 2009 decision and his appellate rights.  Therefore, the Board finds that the December 2009 rating decision had not become final prior to the Veteran's death.  Consequently, Board views the Veteran's claim for SMC on the basis of need for regular aid and attendance as pending when he died.  See 338 C.F.R. §  3.1000(d)(5).  Accordingly, the analysis turns to consideration of the merits of the claim.

Under 38 U.S.C.A. § 1114(l), SMC for aid and attendance is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  The term "loss of use" of a hand or foot constitutes a condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of a hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350(a)(2), 4.63.

Determinations as to need for aid and attendance based on service-connected disability must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  "Bedridden" will be a proper basis for the determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

The Veteran's service-connected disabilities during the period at issue were: coronary artery disease, rated 100 percent; hypertensive nephropathy with hypertension associated with type II diabetes mellitus, rated 30 percent; type II diabetes mellitus, rated 20 percent; peripheral neuropathy of the left lower extremity associated with type II diabetes mellitus, rated 10 percent; peripheral neuropathy of the right lower extremity associated with type II diabetes mellitus, rated 10 percent; tinnitus, rated 10 percent; diabetic retinopathy associated with type II diabetes mellitus, rated 0 percent; bilateral hearing loss, rated 0 percent; impotence, rated 0 percent; and acanthosis nigricans associated with type II diabetes mellitus, rated 0 percent.  The combined rating (from August 3, 2004) was 100 percent.  SMC at the housebound rate had been established.

The evidence of record at the time of the Veteran's death clearly documented that his overall disability picture rendered him so helpless as to be in need of regular aid and attendance of another person from the time of the 2009 claim until the time of his death.  The only question in controversy in this case is whether his service-connected disabilities alone were productive of such need.  The AOJ, in its December 2009 denial of the claim seeking SMC on the basis of aid and attendance, essentially determined that the Veteran's non-service-connected Alzheimer's disease was the primary cause of his need for regular aid and attendance.  However, the Board finds that the Veteran's service-connected disabilities were of such nature, variety, and severity as to reasonably support the appellant's claim that they, considered alone, were so disabling as to render him in need of regular aid and attendance.

The Board notes that medical reports of record at the time of death reasonably indicate that the Veteran's diabetes (including related cardiovascular and sensory problems) played a significant role in causing the Veteran's need for aid and attendance.  The record reflects that despite significant efforts, the Veteran's diabetes was medically "uncontrolled," including as characterized in a December 2008 private medical report (submitted to VA in August 2009) and manifested in significant difficulties.  An April 2009 private medical report (submitted to VA in August 2009) concerning evaluation of stroke-like symptoms notes the Veteran's "diabetes" and explains the emergence of the symptoms in terms of diabetic concerns:

The patient ate a little extra last night and took extra insulin.  At about 7:30 this morning he had trouble with his vision.  He said he had double vision and told [h]is wife that he did not feel like he was strong enough to walk.  She checked his blood sugar and it was 64.  She gave him extra sugar to eat ....

The April 2009 report indicates that the Veteran's symptoms resolved prior to the Veteran receiving medical attention ("three hours after the onset"), and the medical evaluation contains no clear indication that he had suffered a stroke at that time.  In any event, the Board notes that the Veteran's service-connected diabetes appears to have been a source of pertinent symptoms including weakness, dizziness, and double vision; the Board finds no basis for clearly attributing these symptoms distinctly to a non-service-connected pathology.

Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, all symptoms must be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

The September 2009 VA examination report, of record at the time of the Veteran's death, suggests that the Veteran experienced confusion due not only to his Alzheimer's disease but also due in part of his diabetes: "[His daily routine has him] [g]et out of bed around 9:00 a.m. in order to help with confusion from Alzheimer's and from low blood sugars during the night.  [emphasis added]"  The September 2009 VA examination report does not otherwise so clearly account for the cumulative impact of the Veteran's varied service-connected disabilities, including the indications of record of their manifestations involving episodic weakness, dizziness, and double vision, as to persuade the Board that the Veteran's need of regular aid and attendance would have been relieved in the absence of non-service-connected disabilities.

The Board also observes, in passing, that the etiology of the Veteran's August 2008 stroke was not clearly established during his lifetime (or since).  The question of whether the Veteran's August 2008 stroke may have been etiologically linked to (caused or aggravated by) his substantial service-connected disabilities including uncontrolled diabetes, cardiovascular disease, and hypertension is not a question the Board may address at this time.  The Board simply observes that the August 2008 stroke and its associated deficits were not the subject of development and adjudication to yield any clearer indications as to whether the stroke and stroke-like symptoms were distinct from service-connected pathology.  This is noteworthy to the extent that it reflects that there is no evidence from the Veteran's lifetime that more clearly addresses this question than the indirect indications the Board relies upon in this analysis.

The Board also observes, in passing, that the conclusions drawn in this decision are not contradicted by the suggestion on the Veteran's death certificate that his dementia problems may have been "due to or as a consequence of" the "underlying cause" of his service-connected coronary artery disease.

The appellant attempted to provide some clarity as to the pertinent challenges of caring for the Veteran due to his service-connected disabilities during the March 2016 Board hearing; the Board finds that this testimony presents information that was already reasonably well indicated by the evidence of record at the time of the Veteran's death.  In this regard, the appellant has clarified that the Veteran's service-connected deficits left him regularly in need of assistance with activities such as bathing, toileting, and other aspects of self-care; the appellant's clarification of the information already of record appears consistent with the service-connected disability picture shown prior to the Veteran's death in this case.

The Board finds that the evidence concerning the Veteran's service-connected disabilities such as 100 percent disabling coronary artery disease combined with nephropathy (involving toileting difficulties), diabetes (requiring careful management of meals and suggested to manifest in confusion, dizziness, weakness, and double vision), along with peripheral neuropathy of both lower extremities and diabetic retinopathy amongst other service-connected disabilities, suggests the reasonableness of the appellant's claim that he was in need of regular aid and attendance even without consideration of his non-service-connected disabilities such as Alzheimer's.

The Board notes that there is some question as to whether the Veteran's deficits attributed (at least partly) to a stroke may have also represented manifestations of service-connected disability.  As discussed above, the medical reports of record at the time of the Veteran's death suggest that stroke-like symptoms in April 2009 may have been considered a manifestation of his service-connected diabetes.  Furthermore, the Veteran's significant service-connected cardiovascular and hypertensive nephropathy pathologies appear to be reasonably associated with some of the Veteran's difficulties with episodes of dizziness and weakness giving rise to his need for regular aid and attendance.

The evidentiary record supports, with resolution of reasonable doubt in the appellant's favor, that the Veteran's service-connected disabilities presented varied and severe vascular, motor, and sensory deficits as to render him essentially helpless and in need of regular aid and attendance of another person.  Accordingly, the Board finds that it is factually shown that due to his service-connected disabilities the Veteran was in need of regular aid and attendance.  The criteria for establishing entitlement to SMC at the aid and attendance rate are met.




ORDER

Entitlement to SMC based on the need for aid an attendance, for accrued benefits purpose, is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


